DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Novick (US 2018/0104897 A1). 
As to claims 1, 14-15, Novick teaches a system and method for additive manufacturing, comprising:
determining, from build data relating to a build layer (N) of a three-dimensional model to be built by an additive manufacturing system, a fusing area density distribution of the build layer (N) [determining, based on the characteristic of object to be produced by the 3D printing, a fusing agent flux amount of fusing agent sufficient to oversaturate at least one of a plurality of printing area. Since the diameter of each object can be 1, 0035-0036, 0045, 00472, 0054-0058, 0060-0064]; and 
in response to a determination that a region of the build layer (N) has a fusing area density outside of a fusing area density tolerance window, modifying the build layer (N) to define a build layer (N') in which the region has a fusing area density that is within the fusing area density tolerance window, and wherein the controller is configured, in use, to: retrieve the instructions from the storage medium; and cause the instructions to be executed by the processor so that the build unit builds a layer corresponding to build layer (N') [Figs. 8-10 show huge temperature delta for objects with different diameters when using a constant fusing agent flux amount. Based on the diameter, area size, and/or sharp, of the objects to be manufactured, different fusing agent flux amount will be modified for different print area having different object with different cross section area, such as printing area 116 will need to modify to have a 3-00584, 0060-0064]. 
As to claim 2, Novick teaches determining, from the build data relating to the build layer (N), an average fusing area density of the build layer (N); and setting the fusing area density tolerance window based on the average fusing area density of the build layer (N) [Figs. 5-10] [0048-0049, 0052-0058, 0060-0064]. 
As to claim 3, Novick teaches the build layer (N) has at least one fusing area defined by at least one boundary corresponding to a contour line of a cross-section through a three-dimensional object model; and the build layer (N') has at least one 
As to claim 4, Novick teaches in response to a determination that the region of the build layer (N) has a fusing area density below the fusing area density tolerance window, defining the build layer (N') by increasing the fusing area density of the region of the build layer (N) [0029-0031, 0035-0036, 0047, 0054-0058, 0060-0064]. 
As to claim 5, Novick teaches increasing the fusing area density of the region of the build layer (N) comprises designating areas of the build layer (N') in which detailing agent will be applied during building of the build layer (N') [0029-0031, 0035-0036, 0047, 0054-0058, 0060-0064].  
As to claim 6, Novick teaches wherein increasing the fusing area density of the region of the build layer (N) comprises defining fusing areas in the build layer (N') [0029-0031, 0035-0036, 0047, 0054-0058, 0060-0064].  
As to claim 7, Novick teaches in response to a determination that the region of the build layer (N) has a fusing area density above the fusing area density tolerance window, defining the build layer (N') by decreasing the fusing area density of the region of the build layer (N) [0029-0031, 0035-0036, 0047, 0054-0058, 0060-0064].  
As to claim 8, Novick teaches decreasing the fusing area density of the region of the build layer (N) comprises defining at least one additional boundary of a fusing area wherein the additional boundary is inside the outer boundary of the fusing area [0029-0031, 0035-0036, 0047, 0054-0058, 0060-0064].  
As to claim 9, Novick teaches decreasing the fusing area density of the region of the build layer (N) comprises defining a plurality of additional boundaries inside the outer boundary of the fusing area, wherein the plurality of additional boundaries define internal structures in the fusing area [0029-0031, 0035-0036, 0047, 0054-0058, 0060-0064].
As to claim 10, Novick teaches the internal structures are constrained to have the same geometry as all other internal structures defined in a neighbouring fusing area of a neighbouring build layer (N') [0027, 0035-0036, 0047-0049, 0054-0058]. 
As to claim 11, Novick teaches the internal structures are constrained to have the same geometry as all other internal structures defined in a plurality of build layers (N') [0027, 0035-0036, 0047-0049, 0054-0058].  
As to claim 12, Novick teaches building build layer (N') by: depositing a layer of build material on a build platform of an additive manufacturing system; applying a fusing agent to the layer of build material wherein the fusing agent defines at least one fusing area of the build layer (N'); and fusing at least one portion of the build material corresponding to the at least one fusing area to form a three-dimensional object layer [0029-0031, 0035-0036, 0047, 0054-0058, 0060-0064]. 
As to claim 13, Novick teaches the method further comprises applying detailing agent to the layer of build material [0027-0030, 0047-0050, 0072]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIPENG WANG whose telephone number is (571)272-5437. The examiner can normally be reached Monday-Friday 10-7.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 5712723667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIPENG WANG/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 [0031] The fusing agent flux amount determination module 112 may determine a relative size of the printing area 116 compared to other printing areas of the plurality of printing areas 108. The fusing agent flux amount determination module 112 may further determine, based on the relative size, a higher fusing agent flux amount of the fusing agent 110 for the printing area 116 that includes a larger cross-sectional area compared to a printing area of the plurality of printing areas 108 that includes a relatively smaller cross-sectional area. The higher fusing agent flux amount may be greater than a baseline fusing agent flux amount (e.g., a fusing agent flux amount that does not account for the evaporative cooling of the fusing agent 110) for the printing area of the plurality of printing areas 108 that includes the larger cross-sectional area. 
        2 [0047] With respect to converting the solid geometry of a three-dimensional object to printer instructions, the three-dimensional printing module 126 may slice a solid model of the object 104 to be printed into individual layers. The three-dimensional printing module 126 may determine the levels of the fusing agent 110 and/or the detailing agent 118 to be applied on the object 104 to be printed based on parameters, such as, area sizes, shapes, etc. The three-dimensional printing module 126 may determine any other elements needed, such as, for example, the amount of the detailing agent 118 to be applied around the profile of the object 104 to be printed. The three-dimensional printing module 126 may combine the various elements into printer command instructions for the three-dimensional printer 106, and the three-dimensional printer 106 may use these instructions to print layers of the object 104 uniformly, one at a time. 
        
        3 [0054] FIG. 8 illustrates a table of temperature versus diameter for the three-dimensional objects of FIG. 7, when printed at a constant contone level, for example, of 80 (i.e., fusing agent flux amount 114 of 31%), and corresponding temperature delta, according to an example of the present disclosure. The temperature delta may represent a change in temperature between different diameters (e.g., D4 vs. D2, etc.). The minimum threshold fusing agent lower flux amount 120 may be applied to the relatively smallest feature, for example a 2 mm diameter part. The delta temperatures may be used to estimate the increase in contone levels needed. 
        4 [0057] Referring to FIGS. 10 and 11, the information from FIGS. 5-9 may be used to determine the fluid flux map 130 of fluid flux needed per unit area (e.g., the fusing agent flux amount 114) to produce relatively constant build temperatures. For the example of FIGS. 10 and 11, an increasing fusing agent flux amount 114 from 27% (i.e., contone level 70, and diameter D2) to a fusing agent flux amount 114 of 51% (i.e., contone level 130, and diameter D20) may be used to produce relatively constant build temperatures as shown in FIG. 11, regardless of the variations in the geometry of the three-dimensional objects 700. 
        [0058] As disclosed herein, the empirical and thermal models 124 may be related to the cross-sectional area and/or the cross-sectional shape of the object 104 to be produced by the three-dimensional printing to determine the fusing agent flux amount 114. Thus, for the example of FIGS. 5-11, the types (i.e., shapes) of cross-sections may also be taken into account for the object 104 to be produced by the three-dimensional printing to determine the fusing agent flux amount 114. With respect to FIGS. 5-11, a different fusing agent flux amount 114 may be specified for the circular three-dimensional objects 700, versus objects of different shapes. As described herein with reference to FIG. 10, a shell approach may be used to accommodate any shape of the object 104.